Citation Nr: 9909282	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-29 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to tobacco use during 
service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945, and died on June [redacted] 1978 from cardio-
respiratory arrest due to mesothelioma of the lungs.  The 
appellant is the veteran's widow.  

This matter arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the appellant's claim for 
service connection for the cause of the veteran's death, 
claimed as secondary to tobacco use during service.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  The veteran's Death Certificate indicates that he died on 
June [redacted] 1978, the immediate and secondary causes of death 
were listed as cardio respiratory arrest due to mesothelioma.  

2.  At the time of the veteran's death, he was not service 
connected for any disorder, but did receive nonservice-
connected disability pension benefits.  

3.  There is no competent evidence of a nexus or link between 
the cause of the veteran's death and his active service.  

4.  There is no competent medical evidence both that nicotine 
dependence caused or contributed to the veteran's death, and 
that a link exists between such nicotine dependence and 
service.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death, claimed as secondary to tobacco use in 
service, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the 
appellant's initial claim for service connection for the 
cause of the veteran's death was denied by a rating decision 
of June 1993.  At that time, the appellant alleged that the 
veteran had been exposed to tropical diseases including 
myositis.  She filed a timely appeal to this decision, and 
her claims for the cause of the veteran's death due to other 
causes, to include exposure to insecticide spray and other 
chemicals were denied by rating decisions dated in November 
1994 and November 1995.  The appellant's claim for service 
connection for the cause of the veteran's death due to 
tobacco use during active service has been pending since July 
1993.  This issue was not addressed until a rating decision 
dated in August 1997.  The appellant continued her appeal on 
this issue, and accordingly, the Board finds that a final 
decision has not yet been rendered.  Therefore, the Board 
will consider the appellant's claim on a de novo basis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Additionally, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may 
also be granted for a disability which is proximately due to, 
or the result of, a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (1998).  

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is a claim that is plausible, capable of 
substantiation, or meritorious on its own.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While such a claim 
need not be conclusive, it must be supported by evidence.  A 
mere allegation is not sufficient to establish service 
connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required in order for the 
claim to be well grounded.  See Caluza v. Brown, 7 Vet. App. 
498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the appellant in developing the 
facts pertinent to her claim, and the claim must be denied.  
See Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).  

The appellant contends, in substance, that the veteran began 
smoking due to the stress of thirty-six months serving in the 
Pacific Theater of Operations during World War II.  She 
maintains that he was unable, due to the addictive quality of 
nicotine in tobacco products, to stop smoking following his 
active service, and that the veteran's continuous smoking 
over the years caused his mesothelioma, or lung cancer. 

The Board observes that the veteran's service medical records 
(SMRs) appear to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the SMRs.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  The Board is also under a duty 
to advise the veteran to obtain other forms of evidence, such 
as lay testimony or lay affidavits supporting his 
contentions.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

The RO was able to obtain a computer printout of a partial 
medical history pertaining to the veteran, showing that he 
was seen in 1944 for myositis.  No other information 
specifically pertaining to the veteran was available, 
although the RO was able to obtain records of the veteran's 
unit's formation and demobilization, and records showing the 
types of missions conducted and where the veteran's engineer 
company was stationed during the war.  It has been 
established that the RO has been unable to obtain additional 
copies of the veteran's SMRs.  The Board would further 
observe that where records are unavailable, "the VA has no 
duty to seek to obtain that which does not exist."  Counts 
v. Black, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 
Vet. App. 233, 237 (1993).  

In any event, none of the records submitted in support of the 
appellant's claim address the veteran's smoking habits in 
service, or describe the harmful effects of tobacco product 
use pertaining to the veteran following his active service.  
The appellant submitted medical treatment records and 
statements from James R. McCurdy, M.D., indicating that he 
had treated the veteran for what was eventually diagnosed as 
mesothelioma of the lungs, beginning approximately November 
1977 until the veteran's death in June 1978.  Medical 
treatment records show that the veteran experienced 
difficulty breathing, underwent several surgical procedures 
in an attempt to cure this disease, and that he was bedridden 
during his final months.  However, the medical treatment 
reports fail to address the issue of the etiology of the 
veteran's diagnosed mesothelioma.  Further, none of the 
records contain any medical opinion that the veteran's 
terminal illness was caused secondary to the use of tobacco 
products.  

The appellant submitted a signed affidavit from the veteran's 
brother, dated in September 1997, stating that prior to 
service, the veteran had not indulged in the use of tobacco 
products.  He indicated that the veteran began smoking while 
serving in the Pacific Theater in World War II, and that he 
continued this habit following this service.  He also stated 
that the veteran continued smoking until the pain caused by 
the cancer in his lungs prevented the veteran from continuing 
to smoke.  

The record contains no medical evidence that the veteran 
suffered from nicotine dependence.  See Grottveit, 5 Vet. 
App. at 93 (lay testimony cannot provide competent medical 
evidence as to medical etiology or medical diagnoses because 
lay persons are not competent to offer medical opinions); 
Espiritu, 2 Vet. App. at 494.  Furthermore, even if nicotine 
dependence was not an element of the claim, the appellant 
would still be required to submit competent medical evidence 
of a nexus or link between the veteran's smoking in service 
and his death.  The Board acknowledges that the use of 
tobacco products causes lung cancer, and that nicotine is an 
addictive substance.  However, there is no medical evidence 
of record to show that the veteran was 1) addicted to 
nicotine, and 2) that such addiction was incurred in service, 
and that as a result, the veteran incurred lung cancer.  In 
addition, there is no competent medical evidence showing that 
the veteran incurred his mesothelioma within one year 
following his discharge from service.  

In short, the Board must deny the appellant's claim for 
service connection for the cause of the veteran's death as 
not well grounded.  See Tirpak, 2 Vet. App. at 611.  As the 
appellant's claim is not well grounded, the VA has no further 
duty to assist her in developing the record to support her 
claim.  See Epps v. Gober, 126 F.3d at 1467-68 ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
initial burden of establishing a 'well-grounded' claim").  

The Board has not been made aware of any additional relevant 
evidence, which is available, which could serve to well 
ground the appellant's claim.  As the duty to assist is not 
triggered here by a well-grounded claim, the Board finds that 
the VA has no obligation to further develop the veteran's 
claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).  See also, Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  Essentially, the 
appellant needs competent medical evidence both that nicotine 
dependence caused or contributed to the veteran's death, and 
that a link exists between such nicotine dependence and 
service.  Alternatively, the appellant needs competent 
medical evidence of a nexus between the cause of the 
veteran's death and service or a service-connected 
disability.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death, 
claimed as secondary to tobacco use in service, is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



